Citation Nr: 1827926	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteochondritis dissecans lesion of the right ankle.  

2.  Entitlement to service connection for left shoulder impingement with rotator cuff tendonitis.  

3.  Entitlement to service connection for right shoulder impingement with rotator cuff tendonitis.  

4.  Entitlement to service connection for tachycardia.  

5.  Entitlement to service connection for hypertension.  
 

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 

ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1975 to June 1978 and from October 2001 to December 2006, with periods of Army and National Guard Reserves service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) RO in Waco, Texas.  

The issue of entitlement to service connection for left shoulder impingement with rotator cuff tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's osteochondritis dissecans lesion of the right ankle was incurred during his period of active military service.  

2.  The preponderance of the evidence shows that the Veteran's right shoulder impingement with rotator cuff tendonitis was incurred during his period of active military service.  

3.  The preponderance of the evidence shows that the Veteran's tachycardia was incurred during his period of active military service.  

4.  The preponderance of the evidence shows that the Veteran's hypertension was incurred during his period of active military service.  


CONCLUSIONS OF LAW

1.  Service connection for osteochondritis dissecans lesion is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  Service connection for a right shoulder impingement with rotator cuff tendonitis is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  Service connection for tachycardia is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  Service connection for hypertension is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  



A.  Osteochondritis Dissecans Lesion of the Right Ankle

The Veteran contends that his right ankle osteochondritis dissecans lesion was caused in service.  The Veteran has been diagnosed with right ankle osteochondritis dissecans lesion.  

The Veteran's STRs, dated in April 2005, show treatment for post-traumatic arthritis in the right ankle.  

Notes dated in January 2006, show X-ray findings of a "probable OCD of the medial talar dome."  Subsequent notes dated in June 2006, by his treating physician, Dr. D. D., notes "ongoing problems arthritis of the right ankle."  

In support of his claim, the Veteran provided a medical opinion from Dr. D. D. in December 2010.  Dr. D. D. states that "arthritis in the right ankle is the result of a previous fracture.  He experiences swelling and pain after only a few hours on his feet or walking more than a few hundred yards.  Carrying heavy loads, even a few yards, is entirely out of the question."  Dr. D. D. concluded that the Veteran's condition is either service-connected or was exacerbated by his long and honorable service to this country."

The Veteran also provided a statement from Dr. E. B., one of his other in-service treating physicians.  Dr. E. B.'s statement dated in November 2012 states that the Veteran's medical records document osteoarthritis of the right ankle.  

Further, a statement provided by fellow parachutist, J. F. R., states that he was with the Veteran when he injured the right-side of his body and complained of bruises and pain, thereon.  

The Veteran has competently and credibly reported continuous symptoms since his in-service diagnosis.  Additionally, he has provided a credible statement from J. F. R., who reported that that the Veteran injured the right-side of his body in a parachuting accident.  Moreover, the Veteran provided statements and opinions from his in-service treating physicians, both of whom the Board finds competent and credible.  Both Drs. D. D. and E. B. are competent to provide statements and opinions concerning factual matters of which they have first-hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Veteran's in-service treating physicians, they are competent to report that they treated the Veteran in-service for said condition.  

Affording the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence is in favor of service connection for right ankle osteochondritis dissecans lesion.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  

B.  Right Shoulder Impingement with Rotator Cuff Tendonitis

The Veteran contends that his right shoulder impingement with rotator cuff tendonitis was caused in service.  The Veteran has been diagnosed right shoulder impingement with rotator cuff tendonitis.  

STRs dated in October 2005 indicate that the Veteran was seen for an illness of the left shoulder.  The treating physician, Dr. D. D. described the illness as a rotator cuff injury of the right shoulder.  Further, notes dated in March 2006, reveal the Veteran was seen by Dr. E. B., for a right shoulder tear and AC joint arthrosis.  The Veteran was directed to follow up with orthopedics.  

Notes dated in June 2006 and transcribed by Dr. D. D. indicate the Veteran's "ongoing problems" with the right shoulder.  Dr. D. D. notes his impression of degenerative arthritis.  

In support of his claim, the Veteran provided an opinion by Dr. D. D., dated in December 2010.  Dr. D. D. opines that the Veteran's right shoulder impingement with rotator cuff tendonitis is either service-connected or was exacerbated by his long and honorable service to this country.  

In furtherance of his argument, the Veteran provided a statement from Dr. E. B., received November 2012.  Dr. E. B. notes that the Veteran's medical records document chronic orthopedic conditions which are degenerative in nature and include shoulder rotator cuff tear and tendonitis, shoulder osteoarthritis and calcific tendonitis.  

He further explained that the condition is exhibited with symptoms of pain and debility which were exacerbated by strenuous activity and resisted.  While in service, "the condition was not noted at the time to be related to a specific traumatic event, but repetitive training and operational activities related to activities within Special Operations Forces.  Radiographic studies of the shoulder and ankles demonstrate the noted changes.  These revealed no specific bony abnormality.  Treatment at the time was conservative, with relative rest, activity modification and non-steroidal anti-inflammatory medication and physical therapy."  

Again, the Veteran has competently and credibly reported continuous symptoms since his in-service diagnosis.  Additionally, he has provided statements and opinions from his in-service treating physicians, both of whom the Board finds competent and credible.  Both Drs. D. D. and E. B. are competent to provide statements and opinions concerning factual matters of which they have first-hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Veteran's in-service treating physicians, they are competent to report that they treated the Veteran in-service for said condition.  

Affording the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence is in favor of service connection for right shoulder impingement with rotator cuff tendonitis.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  

C.  Tachycardia

The Veteran has a current diagnosis of tachycardia, which he contends was incurred in service and continued since.  The Veteran's STRs dated in November 2001, shows a finding of tachycardia.  

In support of his claim, the Veteran provided an opinion from his in-service treating physician, Dr. D. D., dated in April 2012.  Dr. D. D. stated that the Veteran was diagnosed with unexplained tachycardia.  In a supplemental report of October 2012, he noted that during the Veteran's October 2001 examination for redeployment to the high-stress environment of Afghanistan, there was no indication of hypertension or tachycardia.  In June 2002 the Veteran was diagnosed with sinus tachycardia, of which he continues to receive medical treatment.  This deterioration in his health status occurred while on active duty and is service-connected.  Further, in an additional opinion provided in August 2015, Dr. D.D. confirmed that the Veteran was diagnosed with tachycardia in June 2002 and his condition remains unchanged.  

There is a question as to whether this problem is a "disability" for VA purpose.  However, the Board believes that this is a question regarding the proper evaluation of this disability, not a question regarding service connection (whether the problem began or was caused by service).  Affording the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence is in favor of service connection for tachycardia.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  The nature and extent of the "disability", including the issue of whether this problem should receive a compensable evaluation, is not before the Board at this time.    

D.  Hypertension

The Veteran contends that his hypertension was caused in service and has continued since.  The Veteran has been diagnosed with hypertension.  

STRs dated in October 2002, indicate the Veteran's report of taking medication for his high blood pressure.  Further, in June 2006, STRs show a diagnosis of hypertension.  During a three-day testing period, his blood pressure readings were as follows: 170/92; 158/96; and 164/92.  He was given a prescription for a refill of Atenolol, a medication to control blood pressure.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  Thus, the first and second Shedden elements are satisfied.  

Regarding a nexus, in support of his claim, the Veteran provided an opinion from his in-service treating physician, Dr. D. D., dated in December 2010.  Dr. D. D. provided a positive nexus and opined that the Veteran's hypertension is either service-connected or exacerbated by his service.  Dr. D. D. stated that he is familiar with the Veteran as he treated him while they were both in service and that he has reviewed his medical record and clinical course over the last nine years.  

Additionally, he provided supplemental opinions in April 2012 and August 2015.  In April 2012, Dr. D. D. verifying that the Veteran was "diagnosed with hypertension in June 2002 when his blood pressure was 195/100 and was prescribed Atenolol, which he continues to take to this day.  He currently has stage II hypertension."  He further adds that the Veteran's stage II hypertension is "a service-connected medical condition as it had not been noted prior to mobilization which occurred in October of 2011."  In August 2015, he provided a statement that the Veteran's condition is unchanged.  

Affording the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence is in favor of service connection for hypertension.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  

Duty to Notify and Assist

The Veteran, through his attorney, contends that numerous requests were made for the VA to secure his complete service treatment records.  The VA has yet to procure and provide said records, in violation of its duty to assist.  The Board finds, however, that VA has fulfilled its obligation to assist the Veteran in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2017).  In a December 2010 Memorandum of Formal Finding on the unavailability of treatment records, VA notified the Veteran that these records could not be obtained.  The Veteran was provided with the opportunity to submit any such records in his possession as well as submit alternative support evidence.  In essence, VA has exhausted its efforts to locate such records, and further attempts to locate them would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA has a heightened duty to assist the veteran in developing his claims); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, the Veteran argues that the medical examinations of March 2011 and March 2012 are inadequate.  The March 2011 examiner erroneously noted that there were no service treatment records for the right ankle or shoulders in the STRs.  The March 2012 examiner proffered a negative opinion regarding the Veteran's shoulder condition, citing as a rationale that there was no mention of such a shoulder injury condition found in his service treatment records.  

In light of the Board's findings regarding the above issues, the points are moot. 

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 135 9, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

ORDER

Service connection for osteochondritis dissecans lesion of the right ankle is granted.  

Service connection for right shoulder impingement with rotator cuff tendonitis is granted.  

Service connection for tachycardia is granted.  

Service connection for hypertension is granted.  



REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

Regarding the Veteran's claim for service connection for left shoulder impingement with rotator cuff tendonitis, the Veteran in September 2016, submitted an additional lay statement.  

His attorney in an October 2016 correspondence notes that the Veteran has specifically indicated that he wishes not to waive AOJ consideration of the new evidence and requests the Board remand the issue to the AOJ for consideration in the first instance.  As such, a remand is necessary.  38 C.F.R. § 20.1304 (c) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's claim, with specific consideration of the September 2016 lay statement submitted by the Veteran.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

2.  The Veteran's attorney and the Veteran are specifically asked to locate any pertinent evidence to the remaining claims that have not been already submitted or obtained (the Board does not wish to delay the case further).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


